Exhibit 10.1

March 21, 2017

 

 

William L Hodges

401 May Court

Raleigh, NC 27609

 

Dear Bill,

 

I am pleased to extend to you a formal offer of employment to join Novan, Inc.
as interim Chief Financial Officer reporting to me with a requested start date
of March 24, 2017 (the “Commencement Date”). This position requires a time
commitment of three days in the office per week during Novan business hours, in
addition to you providing some services remotely during your business days out
of the office, on nights, and weekends, with an approximate weekly commitment of
30 hours.  You will be compensated as a full-time equivalent of base salary, as
noted below.  This offer is for a limited engagement expected to last
approximately three months, after which you and the Company may mutually agree
to extend the terms of employment for an additional three months.  

 

Base Salary

As an exempt employee, you will be compensated at a rate of $30,000 per month,
payable, minus applicable withholdings, in semi-monthly payments in accordance
with the Company’s regular payroll schedule, currently on or about the 1st and
15th of each month.

 

Incentive Equity Award

In addition to your base compensation, subject to approval by the Company’s
Board of Directors, the Company will offer you the opportunity to become a
shareholder through the award of 33,000 incentive stock options to purchase the
Company’s common stock, vesting in thirds on each of the monthly anniversaries
of the Commencement Date, so long as you remain employed by the Company, and
having a three year exercise period following your departure from this interim
role. Theses options shall be subject to the terms of the Company’s stock option
plan and the standard form stock agreement, and the number of stock options,
vesting schedule and exercise price on your first day of employment shall be
documented in a stock option grant approved by the Board of Directors.  

 

Cash Bonus

You are eligible to receive a cash bonus at the target level of forty percent
(40%) of your actual base salary over the 3-month employment relationship, or
$36,000, conditioned upon you remaining employed through the three-month
anniversary (“3-Month Anniversary”) of the Commencement Date.  This bonus amount
is payable in full, however, in the event that your employment is terminated by
the Company before the 3-Month Anniversary due to the hiring of a

4105 Hopson Road                                                            

Morrisville, North Carolina 27560

tel: 919-485-8080 | fax: 919-237-9212

www.novan.com

Confidential and Proprietary, Novan, Inc.

 

 

--------------------------------------------------------------------------------

 

 

 

 

permanent Chief Financial Officer.  Any bonus due will be paid in one lump sum,
less applicable withholdings, within thirty (30) days of the 3-Month Anniversary
of the Commencement Date.

 

Employee Benefits

You will be eligible to participate in Novan’s comprehensive group benefits
plan, subject to the requirements of each plan. This package currently consists
of health, dental, vision, life, short/long term disability, paid time off, sick
time, and 401(k).  

 

Paid Time Off

The Company’s current time off policy provides for you to accrue at the highest,
most tenured level of eight (8) hours of paid time off (PTO) per pay period
totaling six (6) days for each three-month term of service.  PTO will accrue and
may be used in accordance with the Company’s existing policies.

 

Please understand it is the policy of the Company not to solicit or accept
proprietary information and/or trade secrets of other companies or third
parties.  If you have or have had access to trade secrets or other confidential,
proprietary information from your former employer or another third party, the
use of such information in performing your duties at the Company is
prohibited.  This may include, but is not limited to, confidential or
proprietary information in the form of documents, magnetic media, software,
customer lists, and business plans or strategies.  You must also advise the
Company of any restrictions on your ability to work for the Company, such as any
covenants not to compete or solicit with any former employers.  You will also be
expected to abide by all the Company’s employment policies, including but not
limited to the Company’s policies regarding employment discrimination and
harassment.

 

The terms of this offer shall come into effect on the Commencement Date and are
contingent upon receipt of signed non-competition, and confidentially and
assignment of inventions agreements, and I-9 documentation as required by the
Immigration Control and Reform Act of 1986.  Additionally, this offer is
contingent on your satisfactory completion of a background screening and drug
testing, which must be completed prior to employment commencing.  

 

We will email you a link and login instructions to complete a portion of your
new hire paperwork electronically.  On your first day, please bring the
necessary forms of identification to complete the I-9 documentation
(example:  Valid Driver’s License and Social Security Card, or Valid Passport).

 

Novan abides by the principle of employment at will.  This letter is not, nor is
it intended to be, a contract of employment for any specific length of service,
nor is it guaranteed for any specific position. Should employment be accepted,
either you or the Company may terminate the relationship at any time for any or
no cause or reason.

 

4105 Hopson Road                                                            

Morrisville, North Carolina 27560

tel: 919-485-8080 | fax: 919-237-9212

www.novan.com

Confidential and Proprietary, Novan, Inc.Page 2 of 3

        

 

--------------------------------------------------------------------------------

 

 

 

 

Bill, I wish to convey my sincere enthusiasm about the possibility of you
joining our team.  If the terms of employment are acceptable to you, please sign
and date one (1) copy and return it to me by Wednesday, March 22, 2017.  Please
let me know if you have any questions.

 

We look forward to you being an integral part of Novan’s future success.

 

Regards,

 

/s/ Nate Stasko

 

Nate Stasko

President and CEO

 

I agree to accept the terms and conditions of employment outlined above, this 21
day of March, 2017.

 

/s/ William L. Hodges

 

(Employee Signature)

4105 Hopson Road                                                            

Morrisville, North Carolina 27560

tel: 919-485-8080 | fax: 919-237-9212

www.novan.com

Confidential and Proprietary, Novan, Inc.Page 3 of 3

        

 